                          Case 20-50534-KBO               Doc 100        Filed 01/04/21        Page 1 of 8



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11


             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)


                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED,
                                                                           Adv. Pro. No. 20-50534

                            Plaintiffs,


                            v.


             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,


                            Defendants.


                                                CERTIFICATE OF SERVICE




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27486121.1
                        Case 20-50534-KBO         Doc 100    Filed 01/04/21     Page 2 of 8


                  I, Chad Corazza, hereby certify that on December 31, 2020, I caused a copy of the

         foregoing document, Order Authorizing the Filing of Portions of the Zohar Funds’ Reply in

         Support of Their Motion to Bifurcate the Complaint Under Seal [Docket No. 99], to be served

         upon the below counsel in the manner indicated below:

             Norman L. Pernick, Esq.                               Randy M. Mastro, Esq.
             Cole Schotz P.C.                                      Matt J. Williams, Esq.
             500 Delaware Avenue, Suite 1410                       Mary Beth Maloney, Esq.
             Wilmington, DE 19801                                  Gibson, Dunn & Crutcher LLP
             npernick@coleschotz.com                               200 Park Avenue
             (Patriarch Entities)                                  New York, NY10166-0193
             Email                                                 rmastro@gibsondunn.com
                                                                   mjwilliams@gibsondunn.com
                                                                   mmaloney@gibsondunn.com
                                                                   (Patriarch Entities)
                                                                   Email

             Robert Klyman, Esq.                                   Monica K. Loseman, Esq.
             Gibson, Dunn & Crutcher LLP                           Gibson, Dunn & Crutcher LLP
             333 South Grand Avenue                                1801 California Street, Suite 4200
             Los Angeles, CA 90071-3197                            Denver, CO 80202-2642
             rklyman@gibsondunn.com                                mloseman@gibsondunn.com
             (Patriarch Entities)                                  (Patriarch Entities)
             Email                                                 Email


             Kenneth J. Nachbar, Esq.                              Michael Carlinksy, Esq.
             Robert J. Dehney, Esq.                                Jonathan E. Pickhardt, Esq.
             Megan Ward Cascio, Esq.                               Benjamin Finestone, Esq.
             Matthew B. Harvey, Esq.                               Ellison Ward Merkel, Esq.
             Lauren Neal Bennett, Esq.                             Blair Adams, Esq.
             Morris Nichols Arsht & Tunnell                        Quinn Emanuel Urquhart & Sullivan, LLP
             1201 North Market Street, 16th Floor                  51 Madison Avenue, 22nd Floor
             P.O. Box 1347                                         New York, NY 10010
             Wilmington, DE 19899-1347                             michaelcarlinsky@quinnemanuel.com
             knachbar@mnat.com                                     jonpickhardt@quinnemanuel.com
             rdehney@mnat.com                                      benjaminfinestone@quinnemanuel.com
             mcascio@mnat.com                                      ellisonmerkel@quinnemanuel.com
             mharvey@mnat.com                                      blairadams@quinnemanuel.com
             lbennett@mnat.com                                     (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)              Email
             Email




27486121.1
                         Case 20-50534-KBO         Doc 100   Filed 01/04/21   Page 3 of 8


             Gregory M. Petrick, Esq.                            Brian J. Lohan, Esq.
             Jonathan M. Hoff, Esq.                              Ginger Clements, Esq.
             Ingrid Bagby, Esq.                                  Arnold & Porter Kaye Scholer LLP
             Michele C. Maman, Esq.                              70 West Madison Street, Suite 4200
             Cadwalader, Wickersham & Taft LLP                   Chicago, IL 60602-4231
             200 Liberty Street                                  brian.lohan@arnoldporter.com
             New York, NY 10281                                  ginger.clements@arnoldporter.com
             gregory.petrick@cwt.com                             (Certain Holders of Notes Issued by Zohar III, Limited)
             jonathan.hoff@cwt.com                               Email
             ingrid.bagby@cwt.com
             michele.maman@cwt.com
             (MBIA Insurance Company)
             Email

             Internal Revenue Service                            Secretary of State
             Centralized Insolvency Operation                    Corporations Franchise Tax
             2970 Market Street                                  P.O. Box 898
             P.O. Box 7346                                       Dover, DE 19903
             Philadelphia, PA 19101-7346                         (Secretary of State)
             (Internal Revenue Service)                          First Class Mail
             First Class Mail

             Secretary of Treasury                               Michael B. Mukasey, Esq.
             Attn: Bankruptcy Department                         U.S. Attorney General
             820 Silver Lake Blvd., Suite 100                    Department of Justice
             Dover, DE 19904                                     Commerical Litigation Branch
             (Secretary of Treasury)                             950 Pennsylvania Avenue, N.W.
             First Class Mail                                    Washington, DC 20530-0001
                                                                 (U.S. Attorney General)
                                                                 First Class Mail

             Ellen W. Slights, Esq.                              Securities & Exchange Commission
             Assistant United States Attorney                    Secretary of Treasury
             U.S. Attorney’s Office                              100 F Street, NE
             1007 North Orange Street, Suite 700                 Washington, DC 20549
             P.O. Box 2046                                       secbankruptcy@sec.gov
             Wilmington, DE 19899-2046                           (Securities & Exchange Commission)
             ellen.slights@usdoj.gov                             Email
             (U.S. Attorney’s Office)
             Email




27486121.1
                         Case 20-50534-KBO         Doc 100   Filed 01/04/21   Page 4 of 8


             Securities & Exchange Commission                    Delaware Attorney General
             Attn: Bankruptcy Department                         Attn: Bankruptcy Department
             Brookfiled Place                                    Carvel State Office Building
             200 Vesey Street, Suite 400                         820 N. French Street, 6th Floor
             New York, NY 10281-1022                             Wilmington, DE 19801
             bankruptcynoticeschr@sec.gov                        (Delaware Attorney General)
             nyrobankruptcy@sec.gov                              Hand Delivery
             (Securities & Exchange Commission)
             Email

             Juliet M. Sarkessian, Esq.                          Delaware Division of Revenue
             Office of the United States Trustee                 Attn: Zillah Frampton
             U.S. Department of Justice                          820 N. French Street
             844 King Street, Suite 2207                         Wilmington, DE 19801
             Lockbox #15                                         (Delaware Division of Revenue)
             Wilmington, DE 19801                                Hand Delivery
             juliet.m.sarkessian@usdoj.gov
             (U.S. Trustee)
             Email

             U.S. Bank National Association                      John W. Weiss, Esq.
             Attn: CDO Group-Ref.: Zohar III, Limited            Brett D. Jaffe, Esq.
             190 LaSalle St., 8th Floor                          Alexander Lorenzo, Esq.
             Chicago, IL 60603                                   Elizabeth Buckel, Esq.
             (U.S. Bank National Association)                    Alston & Bird LLP
             First Class Mail                                    90 Park Avenue, 15th Floor
                                                                 New York, NY 10016-1387
                                                                 john.weiss@alston.com
                                                                 brett.jaffe@alston.com
                                                                 alexander.lorenzo@alston.com
                                                                 elizabeth.buckel@alston.com
                                                                 (U.S. Bank National Assocation)
                                                                 Email

             Elizabeth LaPuma, Esq.                              Alvarez & Marsal Zohar Management, LLC
             Alvarez & Marsal Zohar Management, LLC              Attention: General Counsel
             600 Madison Ave.                                    600 Madison Ave.
             New York, NY 10022                                  New York, NY 10022
             elapuma@alvarezandmarsal.com                        (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)            First Class Mail
              Email




27486121.1
                         Case 20-50534-KBO         Doc 100    Filed 01/04/21   Page 5 of 8


             Jonathan T. Edwards, Esq.                            Laura Davis Jones, Esq.
             Alston & Bird LLP                                    Timothy P. Cairns, Esq.
             One Atlantic Center                                  Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                           919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                               P.O. Box 8705
             jonathan.edwards@alston.com                          Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                      ljones@pszjlaw.com
             Email                                                tcairns@pszjlaw.com
                                                                  (MBIA Insurance Company)
                                                                  Email

             James D. Herschlein Esq.                             Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                               Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                     Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                     1313 North Market Street, Suite 1200
             250 West 55th Street                                 Wilmington, DE 19801
             New York, NY 10119-9710                              matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                    morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                       (Certain Holders of Notes Issued by Zohar III, Limited)
             erik.walsh@arnoldporter.com                          Email
             (Certain Holders of Notes Issued by Zohar III,
             Limited)
             Email

             Josef W. Mintz, Esq.                                 Rick Antonoff, Esq.
             Blank Rome LLP                                       Blank Rome LLP
             1201 N. Market Street, Suite 800                     1271 Avenue of the Americas
             Wilmington, DE 19801                                 New York, NY 10020
             mintz@blankrome.com                                  rantonoff@blankrome.com
             (Blank Rome LLP)                                     (Blank Rome LLP)
             Email                                                Email

             Joseph J. Farnan, Jr., Esq.                          Mark D. Collins, Esq.
             Farnan LLP                                           Brett M. Haywood, Esq.
             919 North Market Street, 12th Floor                  Richards, Layton & Finger, P.A.
             Wilmington, DE 19801                                 One Rodney Square
             farnan@farnanlaw.com                                 920 North King Street
             (Independent Director)                               Wilmington, DE 19801
             Email                                                collins@rlf.com
                                                                  haywood@rlf.com
                                                                  (Ankura Trust)
                                                                  Email




27486121.1
                         Case 20-50534-KBO     Doc 100   Filed 01/04/21   Page 6 of 8


             Dennis F. Dunne, Esq.                           Debora A. Hoehne, Esq.
             Andrew Harmeyer, Esq.                           Michael Godbe, Esq.
             Milbank LLP                                     Weil, Gotshal & Manges LLP
             55 Hudson Yards                                 767 Fifth Avenue
             New York, NY 10001                              New York, NY 10153
             ddunne@milbank.com                              debora.hoehne@weil.com
             aharmeyer@milbank.com                           michael.godbe@weil.com
             (Ankura Trust)                                  (Culligan)
             Email                                           Email

             Zachary I. Shapiro, Esq.                        Daniel N. Brogan, Esq.
             Brendan J. Schlauch, Esq.                       Sophie E. Macon, Esq.
             Richards, Layton & Finger, P.A.                 Bayard, P.A.
             One Rodney Square                               600 North King Street, Suite 400
             920 North King Street                           Wilmington, DE 19801
             Wilmington, DE 19801                            dbrogan@bayardlaw.com
             shapiro@rlf.com                                 smacon@bayardlaw.com
             schlauch@rlf.com                                (Dura)
             (Culligan)                                      Email
             Email

             James H.M. Sprayregen, P.C.                     Christopher Marcus, P.C.
             Ryan B. Bennett, P.C.                           Kirkland & Ellis LLP
             Stephen C. Hackney, P.C.                        601 Lexington Avenue
             Gregory F. Pesce                                New York, NY 10022
             Kirkland & Ellis LLP                            christopher.marcus@kirkland.com
             300 North LaSalle Street                        (Dura)
             Chicago, IL 60654                               Email
             james.sprayregen@kirkland.com
             ryan.bennett@kirkland.com
             stephen.hackney@kirkland.com
             gregory.pesce@kirkland.com
             (Dura)
             Email




27486121.1
                        Case 20-50534-KBO      Doc 100   Filed 01/04/21   Page 7 of 8


             Adam J. Greene, Esq.                            Theresa Trzaskoma, Esq.
             Steven B. Eichel, Esq.                          Michael Tremonte, Esq.
             Robinson Brog Leinwand Greene                   Jennifer X. Luo, Esquire
             Genovese & Gluck P.C.                           Alexandra G. Elenowitz-Hess, Esq.
             875 Third Avenue, 9th Floor                     Vikram Shah, Esq.
             New York, NY 10022                              Ryan Pollock, Esq.
             ajg@robinsonbrog.com                            Justin Gunnell, Esq.
             se@robinsonbrog.com                             Sher Tremonte LLP
             (Vik Jindal)                                    90 Broad Street, 23rd Floor
             Email                                           New York, NY 10004
                                                             TTrzaskoma@shertremonte.com
                                                             mtremonte@shertremonte.com
                                                             jluo@shertremonte.com
                                                             ahess@shertremonte.com
                                                             vshah@shertremonte.com
                                                             rpollock@shertremonte.com
                                                             jgunnell@shertremonte.com
                                                             dberger@abv.com
                                                             jcraig@abv.com
                                                             lpincus@abv.com
                                                             (Patriarch Entities)
                                                             Email

             Evelyn J. Meltzer                               Todd A. Feinsmith
             Troutman Pepper Hamilton Sanders LLP            Troutman Pepper Hamilton Sanders LLP 19th
             Hercules Plaza, Suite 5100                      Floor, High Street Tower
             1313 Market Street, P.O. Box 1709               125 High Street
             Wilmington, DE 19899-1709                       Boston, MA 02110-2736
             Evelyn.meltzer@troutman.com                     Todd.feinsmith@troutman.com
             (RM Technologies, Inc.)                         (RM Technologies, Inc.)
             Email                                           Email
             James D. Rosener                                Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP            Phillip Khezri
             The New York Times Building                     Lowenstein Sandler LLP
             37th Floor                                      1251 Avenue of the Americas
             620 Eighth Avenue                               New York, NY 10020
             New York, NY 10018-1405                         rhirsh@lowenstein.com
             James.rosener@troutman.com                      pkhezri@lowenstein.com
             (RM Technologies, Inc.)                         (JMB Capital)
             Email                                           Email




27486121.1
                         Case 20-50534-KBO       Doc 100   Filed 01/04/21   Page 8 of 8


             Frederick B. Rosner                                Juliet M. Sarkessian
             Jason A. Gibson                                    211 East Meade St.
             The Rosner Law Group LLC                           Philadelphia, PA 19118
             824 N. Market Street, Suite 810                    (U.S. Trustee)
             Wilmington, DE 19801                               First Class Mail
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email



                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                /s/ Chad Corazza
                                               Chad Corazza, Paralegal
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253




27486121.1
